DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on August 12, 2022 in which claims 1-30 are presented for examination; of which, claims 1-5, 7, 10, 12-21, 24-30 were amended.

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. Therefore, the rejection of claims 1-30 under 35 USC 102 (a)(1) remains.

Applicant’s arguments, see Remarks, filed on August 12, 2022, with respect to claims 1-5, 7, 10, 12-21 and 24-30 have been fully considered and are persuasive.  The rejection of claims 1-5, 7, 10, 12-21 and 24-30 under 35 USC 112 second paragraph has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

‘
Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogeg et al. US Publication No. 2014/0173424.

Regarding claim 1, Hogeg et al. disclose “a method comprising: “enabling user to view in camera, view displayed or selected, select and capture or record visual media including image or photo and video using a graphical user interface” (Paragraph 0041 describing the system 100 allows users of the client terminals 102 to receive a list of visual content editing functions and to select one or more functions therefrom for editing a selected visual content, such as an image or a video file, for example before the sending and/or the uploading of the visual content, for example as a visual message, for example a visual twit, such as a Mobli.TM. message, Twitter.TM. message and/or an Instagram.TM. message. As used herein, a client terminal means, a mobile telephone, a Smartphone, a tablet, a laptop, a camera having a network interface and/or the like) and concurrently enabling user to access served, preloaded and displayed, by at least one hardware processor one or more visual content editing functions on the graphical user interface to a client device” by providing a method of adjusting visual content. The method comprises selecting, on a client terminal, visual content, extracting visual content data pertaining to the visual content, forwarding a request which includes the visual content data to a network node via a network, receiving, in response to the request, a list of a plurality of visual content editing functions from the network node, presenting, on the client terminal, the plurality of visual content editing functions to a user, receiving a selection of at least one member of the list from the user, adjusting the visual content using the at least one member, and outputting the adjusted visual content (See Hogeg et al. Abstract; Paragraph 0006; Figure 3; Paragraph 0035 describing a flowchart of a method for processing visual content using one or more visual content editing functions), “wherein the visual content editing functions are configured to be selectable and switchable by a user for executing or applying selected function or visual media using a graphical user interface presented on a display of the client device” (Paragraphs 0021, 0044 describing each client terminal 102 hosts a local module 106, such as an app, a widget, or an add on, with a user interface, for example a graphical user interface (GUI), that presents the user with the option to select visual content for adaptation)  and “wherein the one or more selected visual content editing functions are provided by third party or external developers, providers, publishers, advertisers” (Paragraph 0014 describing generating at least some of the plurality of visual content editing functions according to at least one of the visual content data, personal data pertaining to a user of the client terminal, and information acquired from textual content a plurality of content providing network sources), and “users of network” (Paragraph 0007 describing capturing the visual content using an image sensor installed in the client terminal).

As per claim 2, Hogeg et al. disclose “wherein receiving request to register third party or external developers, providers, publishers, advertisers and users of network and registering third party or external developers, providers, publishers, advertisers, and users of network” (Paragraph 0041 describing 3rd parties’ developers, providers, publishers, advertisers as a Mobli.TM., Twitter.TM. and/or an Instagram.TM.).

As per claim 3, Hogeg et al. disclose “wherein receiving from third party or external developers, providers, publishers, advertisers, and users of network request to register, store, verify, publish and make searchable one or more visual content editing functions (Paragraph 0043 describing system 100 further includes a repository 104 for hosting the visual content editing function records; Paragraph 0021 describing accessing a database via the network and selecting the visual content).

As per claim 4, Hogeg et al. disclose “wherein receiving request from the client device to display or receiving search request from the client device to search visual content editing functions” (Paragraph 0006, 0019 describing receiving, from a client terminal, a request with visual content data pertaining to a visual content).

As per claim 5, Hogeg et al. disclose “wherein identifying when a client device captures visual content or identifying when a client device presents a visual content on a display or selects visual content and displaying, by the at least one hardware processor, one or more visual content editing functions on the graphical user interface on the client device, the visual content comprising at least one of an image and a video file” (Paragraph 0007, 0037 describing capturing the visual content using an image sensor installed in the client terminal; Paragraph 0022 describing extracting comprises image processing the visual content to perform at least one of identifying an object having a predefined feature in the visual content, classifying a scene depicted in the visual content, recognizing a facial feature in the visual content, and detecting a moving object in the visual content and the request comprises an outcome of the image processing).

As per claim 6, Hogeg et al. disclose “wherein identify when a client device presents a visual content on a display or selects visual content, the visual content comprising at least one of an image and a video file” (Paragraphs 0007, 0037 describing capturing the visual content using an image sensor installed in the client terminal; Paragraph 0022 describing extracting comprises image processing the visual content to perform at least one of identifying an object having a predefined feature in the visual content, classifying a scene depicted in the visual content, recognizing a facial feature in the visual content, and detecting a moving object in the visual content and the request comprises an outcome of the image processing). These are characteristics of images and video files.

As per claim 7, Hogeg et al. disclose “wherein receiving a request from the client device to  apply or execute selected visual content editing function on selected identified visual content” (Paragraph 0006, 0019 describing receiving, from a client terminal, a request with visual content data pertaining to a visual content).

As per claim 8, Hogeg et al. disclose “wherein process, format, convert, transform, map, edit the visual content using the one or more selected visual content editing functions, wherein the one or more selected visual content editing functions related to processing, formatting, converting, transforming, mapping, composing, editing, attaching one or
more types of contents or the visual content comprising at least one of an image and a video file” (Paragraph 0041 describing system 100 allows users of the client terminals 102 to receive a list of visual content editing functions and to select one or more functions therefrom for editing a selected visual content, such as an image or a video file).

As per claim 9, Hogeg et al. disclose “wherein receiving, by the server system, request to send, share, and publish processed, formatted, converted, transformed, mapped, edited visual content to one or more destinations including one or more selected contacts, groups, subscribers or followers, applications, websites, social networks and users of network” (Paragraph 0041 describing system 100 allows users of the client terminals 102 to receive a list of visual content editing functions and to select one or more functions therefrom for editing a selected visual content, such as an image or a video file, for example before the sending and/or the uploading of the visual content, for example as a visual message, for example a visual twit, such as a Mobli.TM. message, Twitter.TM. message and/or an Instagram.TM. message. As used herein, a client terminal means, a mobile telephone, a Smartphone, a tablet, a laptop, a camera having a network interface and/or the like).

As per claim 10, Hogeg et al. disclose “wherein receiving, by the server system, request to share one or more visual content editing functions from the client device” (Paragraph 0043  describing system 100 further includes a repository 104 for hosting the visual content editing function records, optionally associated with the visual content editing functions and a selection module 105 which receives the request for visual content editing functions via the network interface 103 and generates a list of visual content editing functions according to request, for example as described below. The list is optionally forwarded to the client terminals via the network interface 103).

As per claim 11, Hogeg et al. disclose “wherein enabling user to define, create, compose, generate and develop visual content editing functions” (Paragraph 0014 describing automatically generating at least some of the plurality of visual content editing functions; Paragraph 0027 describing system further comprises a plurality of client modules each allows a user to create a visual content editing function and update the repository with the created visual content editing function).

As per claim 12, Hogeg et al. disclose “wherein receiving a request, from the client device, to subscribe one or more sources of visual content editing functions” (Paragraph 0019  describing selecting visual content on a client terminal, extracting visual content data pertaining to the visual content, forwarding a request which includes the visual content data to a network node via a network, receiving, in response to the request, a list of a plurality of visual content editing functions from the network node).

As per claim 13, Hogeg et al. disclose “wherein receiving, from the client device, request to update and upgrade one or more visual content editing functions” (Paragraph 0027 describing system further comprises a plurality of client modules each allows a user to create a visual content editing function and update the repository with the created visual content editing function).

As per claim 14, Hogeg et al. disclose “wherein enabling user to make payment and purchase one or more visual content editing functions from one or more providers, wherein sharing revenue with visual content editing function provider” (Paragraph 0041 describing 3rd parties’ developers, providers, publishers, advertisers as a Mobli.TM., Twitter.TM. and/or an Instagram.TM. These providers includes methodologies for enabling user to make payment).

As per claim 15, Hogeg et al. disclose “wherein enabling user to apply allow to access privacy settings with one or more visual content editing functions provided by the user, wherein privacy settings comprises allowing selected users including at least one of connected, related, matched, suggested, subscribers and users of network(s) to access said one or more visual content editing functions” (Paragraph 0045 describing the user defines the sharing of the visual content editing functions. For example, the user defines whether the visual content editing functions are for personal use only, for friends use, and/or for public use. In such embodiments, the visual content editing functions may be tagged with their sharing rights).

Regarding claim 16, Hogeg et al. disclose “a system comprising: “confifured user to view in camera, view displayed or selected, select and capture or record visual media including image or photo and video using a graphical user interface” (Paragraph 0041 describing the system 100 allows users of the client terminals 102 to receive a list of visual content editing functions and to select one or more functions therefrom for editing a selected visual content, such as an image or a video file, for example before the sending and/or the uploading of the visual content, for example as a visual message, for example a visual twit, such as a Mobli.TM. message, Twitter.TM. message and/or an Instagram.TM. message. As used herein, a client terminal means, a mobile telephone, a Smartphone, a tablet, a laptop, a camera having a network interface and/or the like) and concurrently configured user to access served, preloaded and displayed, by at least one hardware processor one or more visual content editing functions on the graphical user interface to a client device” by providing a method of adjusting visual content. The method comprises selecting, on a client terminal, visual content, extracting visual content data pertaining to the visual content, forwarding a request which includes the visual content data to a network node via a network, receiving, in response to the request, a list of a plurality of visual content editing functions from the network node, presenting, on the client terminal, the plurality of visual content editing functions to a user, receiving a selection of at least one member of the list from the user, adjusting the visual content using the at least one member, and outputting the adjusted visual content (See Hogeg et al. Abstract; Paragraph 0006; Figure 3; Paragraph 0035 describing a flowchart of a method for processing visual content using one or more visual content editing functions), “wherein the visual content editing functions are configured to be selectable and switchable by a user for executing or applying selected function or visual media using a graphical user interface presented on a display of the client device” (Paragraphs 0021, 0044 describing each client terminal 102 hosts a local module 106, such as an app, a widget, or an add on, with a user interface, for example a graphical user interface (GUI), that presents the user with the option to select visual content for adaptation)  and “wherein the one or more selected visual content editing functions are provided by third party or external developers, providers, publishers, advertisers” (Paragraph 0014 describing generating at least some of the plurality of visual content editing functions according to at least one of the visual content data, personal data pertaining to a user of the client terminal, and information acquired from textual content a plurality of content providing network sources), and “users of network” (Paragraph 0007 describing capturing the visual content using an image sensor installed in the client terminal).

As per claim 17, Hogeg et al. disclose “wherein receive request to register third party developers, providers, publishers, advertisers and users and register third party developers, providers, publishers, advertisers, and users of the network” (Paragraph 0041 describing 3rd parties’ developers, providers, publishers, advertisers as a Mobli.TM., Twitter.TM. and/or an Instagram.TM.).

As per claim 18, Hogeg et al. disclose “wherein receiving from third party developers, providers, publishers, advertisers, and users of network request to register, store, verify, publish and make searchable one or more visual content editing functions (Paragraph 0043 describing system 100 further includes a repository 104 for hosting the visual content editing function records; Paragraph 0021 describing accessing a database via the network and selecting the visual content).

As per claim 19, Hogeg et al. disclose “wherein receive a request from the client device to display or receive search request from the client device to search visual content editing functions.” (Paragraph 0006, 0019 describing receiving, from a client terminal, a request with visual content data pertaining to a visual content).

As per claim 20, Hogeg et al. disclose “wherein identifying when a client device captures visual content identifying when a client device presents a visual content on a display or selects visual content and displaying by the at least one hardware processor, one or more visual content editing functions on the graphical user interface on the client device, the visual content comprising at least one of an image and a video file” (Paragraph 0007, 0037 describing capturing the visual content using an image sensor installed in the client terminal; Paragraph 0022 describing extracting comprises image processing the visual content to perform at least one of identifying an object having a predefined feature in the visual content, classifying a scene depicted in the visual content, recognizing a facial feature in the visual content, and detecting a moving object in the visual content and the request comprises an outcome of the image processing); “wherein identify when a client device presents a visual content on a display or selects visual content, the visual content comprising at least one of an image and a video file” (Paragraphs 0007, 0037 describing capturing the visual content using an image sensor installed in the client terminal; Paragraph 0022 describing extracting comprises image processing the visual content to perform at least one of identifying an object having a predefined feature in the visual content, classifying a scene depicted in the visual content, recognizing a facial feature in the visual content, and detecting a moving object in the visual content and the request comprises an outcome of the image processing). These are characteristics of images and video files.

As per claim 21, Hogeg et al. disclose “wherein receive a request from the client device to apply or execute selected visual content editing function on identified or selected visual content” (Paragraph 0006, 0019 describing receiving, from a client terminal, a request with visual content data pertaining to a visual content).

As per claim 22, Hogeg et al. disclose “wherein process, format, convert, transform, map, edit the visual content using the one or more selected visual content editing functions, wherein the one or more selected visual content editing functions related to processing, formatting, converting, transforming, mapping, composing, editing, attaching one or more types of contents or the visual content comprising at least one of an image and a video file” (Paragraph 0041 describing system 100 allows users of the client terminals 102 to receive a list of visual content editing functions and to select one or more functions therefrom for editing a selected visual content, such as an image or a video file).

As per claim 23, Hogeg et al. disclose “wherein receive, by the server system, request to send, share, and publish processed, formatted, converted, transformed, mapped, edited visual content to one or more destinations including one or more selected contacts, groups, subscribers or followers, applications, websites, social networks and users of network” (Paragraph 0041 describing system 100 allows users of the client terminals 102 to receive a list of visual content editing functions and to select one or more functions therefrom for editing a selected visual content, such as an image or a video file, for example before the sending and/or the uploading of the visual content, for example as a visual message, for example a visual twit, such as a Mobli.TM. message, Twitter.TM. message and/or an Instagram.TM. message. As used herein, a client terminal means, a mobile telephone, a Smartphone, a tablet, a laptop, a camera having a network interface and/or the like).

As per claim 24, Hogeg et al. disclose “wherein receive, by the server system, request to share one or more visual content editing functions from the client device” (Paragraph 0043  describing system 100 further includes a repository 104 for hosting the visual content editing function records, optionally associated with the visual content editing functions and a selection module 105 which receives the request for visual content editing functions via the network interface 103 and generates a list of visual content editing functions according to request, for example as described below. The list is optionally forwarded to the client terminals via the network interface 103).

As per claim 25, Hogeg et al. disclose “wherein the user is configured to define, create, compose, generate and develop visual content editing functions” (Paragraph 0014 describing automatically generating at least some of the plurality of visual content editing functions; Paragraph 0027 describing system further comprises a plurality of client modules each allows a user to create a visual content editing function and update the repository with the created visual content editing function).

As per claim 26, Hogeg et al. disclose “wherein receive a request, from the client device subscribe to one or more sources of visual content editing functions” (Paragraph 0019  describing selecting visual content on a client terminal, extracting visual content data pertaining to the visual content, forwarding a request which includes the visual content data to a network node via a network, receiving, in response to the request, a list of a plurality of visual content editing functions from the network node).

As per claim 27, Hogeg et al. disclose “wherein receive a request, from the client device, to update and upgrade one or more visual content editing functions” (Paragraph 0027 describing system further comprises a plurality of client modules each allows a user to create a visual content editing function and update the repository with the created visual content editing function).

As per claim 28, Hogeg et al. disclose “wherein the user is configured to make payment and purchase one or more visual content editing functions from one or more providers, wherein sharing revenue with the visual content editing function provider” (Paragraph 0041 describing 3rd parties’ developers, providers, publishers, advertisers as a Mobli.TM., Twitter.TM. and/or an Instagram.TM. These providers includes methodologies for enabling user to make payment).

As per claim 29, Hogeg et al. disclose “wherein user is configured to apply allow to access privacy settings with one or more visual content editing functions provided by user, wherein privacy settings comprises allowing selected users including at least one of connected, related, matched, suggested, subscribers and users of network(s) to access said one or more visual content editing functions” (Paragraph 0045 describing the user defines the sharing of the visual content editing functions. For example, the user defines whether the visual content editing functions are for personal use only, for friends use, and/or for public use. In such embodiments, the visual content editing functions may be tagged with their sharing rights).

Regarding claim 30, Hogeg et al. disclose “a graphical user interface” comprising: (Paragraphs 0021 0044 describing each client terminal 102 hosts a local module 106, such as an app, a widget, or an add on, with a user interface, for example a graphical user interface (GUI), that presents the user with the option to select visual content for adaptation), “enabling user to view in camera, view displayed or selected, select and capture or record visual media including image or photo and video using a graphical user interface” (Paragraph 0041 describing the system 100 allows users of the client terminals 102 to receive a list of visual content editing functions and to select one or more functions therefrom for editing a selected visual content, such as an image or a video file, for example before the sending and/or the uploading of the visual content, for example as a visual message, for example a visual twit, such as a Mobli.TM. message, Twitter.TM. message and/or an Instagram.TM. message. As used herein, a client terminal means, a mobile telephone, a Smartphone, a tablet, a laptop, a camera having a network interface and/or the like) and concurrently enabling user to access served, preloaded and displayed served visual content editing functions on the graphical user interface to a client device” by providing a method of adjusting visual content. The method comprises selecting, on a client terminal, visual content, extracting visual content data pertaining to the visual content, forwarding a request which includes the visual content data to a network node via a network, receiving, in response to the request, a list of a plurality of visual content editing functions from the network node, presenting, on the client terminal, the plurality of visual content editing functions to a user, receiving a selection of at least one member of the list from the user, adjusting the visual content using the at least one member, and outputting the adjusted visual content (See Hogeg et al. Abstract; Paragraph 0006, 0044; Figure 3; Paragraph 0035 describing a flowchart of a method for processing visual content using one or more visual content editing functions), and “wherein the visual content editing functions are configured to be selectable and switchable by a user for executing or applying selected function on visual media using the graphical user interface (GUI) presented on a display of a client device (Paragraphs 0021, 0044 describing each client terminal 102 hosts a local module 106, such as an app, a widget, or an add on, with a user interface, for example a graphical user interface (GUI), that presents the user with the option to select visual content for adaptation); “wherein the visual content editing functions are provided by third party or external developers, providers, publishers, advertisers, and users of network” (Paragraph 0014 describing generating at least some of the plurality of visual content editing functions according to at least one of the visual content data, personal data pertaining to a user of the client terminal, and information acquired from textual content a plurality of content providing network sources), and “users of network” (Paragraph 0007 describing capturing the visual content using an image sensor installed in the client terminal).


Remarks
The Applicant argued that “Amended independent claim of present invention overcomes Hogeg et al. which does not teaches displaying of user interface for enabling user for viewing, selecting & capturing visual media as well as concurrently access served, preloaded and displayed visual media editing functions on display and enabling user to select and apply selected visual media editing function on currently viewed or selected or captured visual media without sending visual media to server.” The Examiner respectfully disagrees because certain features that the Applicant is relying upon are not in the claims. Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., displaying of user interface for enabling user for viewing, selecting & capturing visual media as well as concurrently access served, preloaded and displayed visual media editing functions on display and enabling user to select and apply selected visual media editing function on currently viewed or selected or captured visual media without sending visual media to server.” Also, the displayed list of functions (440) that the Applicant is referring to in the argument; further, in the event of selecting visual content editing function, processing, formatting,
converting, transforming, mapping, composing, editing visual content (e.g. photo or video) and (3) enabling user to share said converted or transformed visual content.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant also argued that amended claim 1 shows:
A method comprising: enabling user to view in camera, view displayed or selected, select and capture or record visual media including image or photo and video using a graphical user interface and concurrently enabling user to access served, preloaded (Para [000126]) and displayed, by at least one hardware processor, one or more visual content editing functions on the graphical user interface to a client device, (Figure 4 (440), Figure 5 (510), Figure 4 (410 — e.g. camera interface) Paragraphs 40) wherein the one or more visual content editing functions are configured to be selectable and switchable (Para 31 and 128) by a user for executing or applying selected function on visual media using a graphical user interface presented on a display of the client device, (Figure 4 (440), Figure 5 (510), Paragraphs 40) and wherein the one or more selected visual content editing functions are provided by third party or external developers, providers, publishers, advertisers, and users of network. (Paragraphs 16, 40, 50, 51, 54) and that they are support for these limitations in the specification. The Examiner agrees, however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it would be best for those Features, Figures and Paragraphs indicated above to be specifically incorporated in the independent claim to differentiate from the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
October 12, 2022